 424DECISIONSOF NATIONALLABOR RELATIONS BOARDMichigan Bell Telephone CompanyandCommunica-tionsWorkers of America,AFL-CIO,Petitioner.Cases 7-RC-11581 and 7-RC-11603April 18, 1975DECISION ON REVIEWBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn April 23, 1973, the Regional Director for Region7 issued his Decision, Order and Direction of Electionin the above-entitled proceeding in which he foundappropriate the Petitioner's requested unit of all com-mercial department employees employed by the Em-ployer at its Jackson, Michigan, commercial office.'Thereafter the Employer filed a timely request for re-view of the Regional Director's decision on the groundsthat the Regional Director committed error in findingthe unit appropriate.By telegraphic Order dated November 15, 1973, theBoard granted the request for review and stayed theelection pending decision on review. Thereafter boththe Employer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe briefs of the parties, and hereby adopts the findingsand conclusions of the Regional Director as set forthin his Decision,' pertinent parts of which are attachedhereto as an appendix. Accordingly we shall remandthe case to the Regional Director for the purpose ofconducting an election pursuant to his Decision andDirection of Election, except that the eligibility payrollperiod shall be that immediately preceding the issuancedate of this Decision on Review.'MEMBERKENNEDY,dissenting:For the reasons set forth in mydissentsinMichiganBell Telephone Companyreported at 216 NLRB No.145 (1975), and 192 NLRB 1212 (1971),Iwould dis-missthis petition. The unit in which mycolleaguesINeither party filed exceptions to the Regional Director's action indismissing the petition which sought a similar unit at the Employer's Hol-land office, in Case 7-RC-1 16032 In finding appropriate the unit sought herein, the Regional Directorcited as precedentMichigan Bell Telephone Company,192 NLRB 1212(1971), wherein the parties litigated the appropriateness of a unit identicalto the one sought herein. On February 27, 1975, the Board, after takingadditional evidence on the same unit question in that case affirmed its pnordecision and again found the unit appropriate See 216 NLRB No 145(1975)Our review of the record in this case leaves us unpersuaded thatthere is evidence sufficient to warrant reversal of the Regional Director'sfinding that the commercial office sought herein is appropriate. See alsoMichigan Bell Telephone Company,217 NLRB No 74 (1975).3 [Excelsiorfootnote omitted from publication]directan election hereinmay accommodate theUnion's efforts at piecemeal organizing of the Em-ployer's commercial department, but it does not consti-tute an appropriate unit for bargaining in my opinion.APPENDIX*4.The instant petitions represent the third occasionfor dispute between the same parties over the issue ofthe geographic scope of an appropriate unit of Com-mercialDepartmentemployees.InCase7-RC-10176, Petitioner sought a unit consisting of allCommercial Department employees employed at theEmployer's Battle Creek Commercial office. In thatcase, as in the instant case, the Employer contendedthat the geographic scope of the sought-after unit wastoo narrow, and that the unit was therefore inappropri-ate.The Board, however, affirmed the then RegionalDirector, and found a unit of Commercial Departmentemployees limited to the Battle Creek Commercial of-fice to be appropriate for the purposes of collectivebargaining.' Thereafter, in Case 7-RC-1 1334, the par-ties again litigated the appropriateness of a unit consist-ing of and limited to the Commercial Department em-ployees in the Battle Creek Commercial office. In thismatter, the [Regional Director], on September 27,1972, again found that a unit of Battle Creek Commer-cial Office employees was appropriate for the purposesof collective bargaining. On October 30, 1972, theBoard denied Request for Review of the aforesaid deci-sion.Petitioner now seeks in Case 7-RC-11581 to repre-sent approximately forty employees employed by theEmployer in its Jackson Commercial Office consistingof two geographically separated installations bothlocatedinJackson,Michigan;while inCase7-RC-1 1603, Petitioner seeks to represent approxi-mately ten Commercial Department employees em-ployed by the Employer in its Holland, Michigan,facilities.The Employer, maintaining that both peti-tioned-for units are inappropriate, asserts that the nar-rowest appropriate unit would be a unit consisting ofall Commercial Department employees in the SouthernDivision.'Despite their conflict concerning the appropriategeographic scope of any unit in the Commercial De-partment, the parties are in agreement that with respectto functional employees inclusions and exclusions aunit consisting of all Commercial Department em-ployees, including service representatives, clerical em-ployees, and outside representatives, but excludingmarketing employees, directory sales employees,4This proposed unit would encompass approximately 400 employees217 NLRB No. 73 MICHIGAN BELL TELEPHONE COMPANYguards and supervisors as defined in the Act wouldconstitute an appropriate unit for the purposes of col-lective bargaining.The Employer, a Michigan corporation headquar-tered in Detroit, Michigan, is in the business of provid-ing telephone service to some 2,500,00 accountslocated throughout the State of Michigan. The Em-ployer's corporate hierarchy, instituted to perform itsbusiness functions, is headed by the chief executiveofficer, the President. Under the chief executive officerare eight functional groups, each headed by a vice presi-dent, seven of which perform staff functions and onewhich is engaged in line operations. Among the sevenstaff groups are Finance and Comptroller, Legal, Reve-nue and Planning, Corporate Services and Secretary,and Personnel.In toto,approximately 3,000 employeesare employed within these seven staff groups. Theeighth group, Operations, employs approximately27,000 employees. Of this total, approximately 4,500 em-ployees are categorized under the title Operations Staffand Engineering and perform particularized staff sup-port for the balance of the employees, who are em-ployed in actually providing telephone service to thecustomers. The Operations group is divided into threegeographic areas-Metro, employing approximately14,700, Northern, employing approximately 3,500 andSouthern, employing approximately 4,100 employees,for a total of approximately 22,000 employees. Thesegeographic operating areas are in turn divided intofunctional operating departments:Marketing, Plant,Traffic, Switching Systems, and Commercial. Each ofthese departments appears to report on a staff basis tothe corresponding Operations Staff at the Employer'sDetroit headquarters and to report on a line basis to theEmployer's area operations manager at the area head-quarters. The Southern Commercial Department, asare. the other functional operating departments in allthe three geographic areas, is divided further into geo-graphic districts and is further subdivided into localoffices.The Employer's Southern Commercial Department,headquartered in Grand Rapids, Michigan, consists ofsix districts: Benton Harbor, Grand Rapids, Lansing,Kalamazoo (in which is situated the Battle Creek officefound appropriate in the two prior cases), Jackson (siteof the Jackson office which is the subject of the petitionin Case 7-RC-11581), and Grand Valley (in which issituated the Holland facility, the subject of the petitionin Case 7-RC-11603).The Jackson Commercial Office, which appears to beconterminous with the Jackson Commercial District,consists of two business offices located respectively at817W. High Street, Jackson, Michigan, and 304 S.Jackson Street, Jackson, Michigan, both of which aresupervised by a commercial manager. The Jackson425Street location employs only approximately four em-ployees, while the balance, or approximately 35 em-ployees are employed at the High Street location. Aswas the case with the Battle Creek Commercial Office,business office supervisors, the lowest level of supervi-sion in the Employer's hierarchy report to the commer-cial manager. The Jackson commercial manager in turnreports directly to the Jackson district commercialmanager, who is also situated in Jackson, Michigan.The Employer's Grand Valley Commercial Districtis, like the Southern area itself, headquartered in GrandRapids,Michigan.The Employer's organizationalcharts reveal that the Grand Valley District is com-posed of three Commercial Offices located in Holland,Greenville, and Ionia, each headed by a commercialmanager equivalent in position to the Jackson or BattleCreek commercialmanager.It appears that there areno business office supervisors, or first level supervisors,at any of the Commercial Offices which make up theGrand Valley District. Holland, Michigan is locatedapproximately 20 miles southwest of the city of GrandRapids, the headquarter site of the Southern area andof the Grand Valley District. Greenville is located ap-proximately 20 miles northeast of Grand Rapids, andis situated approximately 40 miles from Holland. Ioniais situated approximately 20 miles east of Grand Rap-ids and lies 50 miles distant from Holland. A total ofapproximately 16 employees are employed in the Hol-land Commercial Office, which appears to consist oftwo physical locations or business offices-Holland,located at 190 River Street, Holland, Michigan, thepetitioned-for unit consisting of approximately ten em-ployees, and Grand Haven, located at 501 Washington,Grand Haven, Michigan, at which approximately sixemployees are employed and which is not the subjectof the petition in Case 7-RC-11603.Like most public utilities, and in common with manyother non-utility employers, the Employermaintains ahighly integrated and centrally controlled operation.The Detroit headquarters formulates labor relationspolicies, determines upon and administers plans con-cerning illnessand accidents benefits, death benefits,pension, group life insurance, hospital and medical in-surance; determines normal working hours and workdays, holidays, vacations, separation pay and termina-tion pay. Hiring and training procedures, wage ratesand wage progression schedules for Commercial De-partment employees are formulated by the GeneralPersonnel Department in Detroit. Thus, all Commer-cial Department employees are subject to common em-ployment policies applied on a state wide basis. Like-wise, job interviewing, testing, and potential placementof newly hired employees is at present administered inthe Southern Division by the Employer's PersonnelDepartment, locatedin variouscities in the Southern 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDDivision, whereas prior to September 1972 these inter-viewing and testing functions were administered by theTraffic Department, located at the same locations asbefore. This change in administration has produced nochange in the identity of the interviewers at the employ-ment offices, but rather only a change in their ultimatesupervision. The change in administration appears tohave produced one change in the employment processinsofar as it applies to either potential new employeesand commercial managers. Whereas previously the em-ployment office sent a group of candidates to the com-mercial manager and commercial manager chose oneto be hired, now the employment office sends but onecandidate to the commercial manager who may rejectthe candidate.The above-cited evidence would, of course, supportthe contention that a system-wide or an area division-wide unit of the Commercial Department would beappropriate units; and, perhaps, that such broad unitswould be the optimum unit, especially in view of theBoard's preference for system-wide units in the publicutilities -industry.New England Telephone and Tele-graph Company,90 NLRB 639 (1950);Gulf StatesTelephone Company,118NLRB 1039 (1957). TheBoard, in the prior Battle Creek case, however, hasalready determined that units system-wide or area-widein scope are not the only appropriate units of this Em-ployer's Commercial Department employees.MichiganBellTelephone Company,192NLRB 1212 (1971).Based upon the record as a whole I find that there isinsufficient evidence to warrant a reversal of that con-clusion of the Board as it relates to the appropriatenessof commercial office units in the Employer's SouthernDivision.Thus, with respect to the Jackson Commercial Officeemployees, they provide typical commercial servicesfor present and future customers in a number of speci-fied exchanges in a clearly defined geographic area en=compassing Jackson, Albion, Pleasant Lake, Henrietta,Clark Lake, Leslie, Napoleon, Jacksonville,Hillsdale,Charlotte, Eaton Rapids, Nashville, and Vermontville.No other commercial office plays any part in servicingthese customers. The petitioned-for employees in theJackson Commercial Office work together at two loca-tions, both within the same municipality, and no othercommercial or business offices appear to be locatedwithin the Jackson Commercial District.As the bounds of the Jackson Commercial Districtappear to be conterminous to those of the JacksonCommercialOffice,both the commercial officemanager and the commercial district manager in Jack-son represent the Employer in the communities whichare serviced by the Jackson Commercial Office. It fur-ther appears that day-to-day job contact between thecommercial employees in Jackson and commercial em-ployees in other offices of the Employer is limited totelephonic communication whereby information is sub-mitted or received, and further that this intercommuni-cation does not differ in kind from the interchange ofinformation between Jackson commercial employeesand commercial employees of other employers locatedoutside of Michigan. Similarly, interchange of em-ployees on a temporary basis between the JacksonCommercial Office and other commercial offices ap-pears to beminimal, if not nonexistent. Further, onlytwo occasions of permanent transfer to or from theJackson Commercial Office appear to have occurredduring 1972. The record reveals that the Jackson Com-mercial Office manager exercises substantially the sameauthority as that revealed to be exercised by the BattleCreek Commercial Office manager without diminutionand that he has a substantial degree of automony indirecting the day-to-day operations of the JacksonCommercial Office.Accordingly, _I am unpersuaded either that the BattleCreek Commercial Office is, no longer appropriate orthat there are sufficient factors to distinguish the situa-tion rendering the Battle Creek Commercial Office tobe appropriate for the purposes of collective bargainingfrom the circumstances present at the Jackson Com-mercial Office. Accordingly, on the basis of record asa whole, including the substantial autonomy of theJackson Commercial Office manager, the absence ofsubstantial interchange or contact with other commer-cial employees, the sufficient cohesiveness of the Jack-son Commercial Office, the discrete, self-containedservice area of the Jackson Commercial Office, the ab-sence of any recent history of bargaining, and the factthat a work stoppage at the Jackson Commercial Officewould not impair the operations of the other commer-cial offices of the Employer to any greater degree thana work stoppage among commercial employees ofanother telephone company, and in view of the fact thatthe Jackson Commercial Office constitutesan adminis-trative subdivision of the Employer, I find that theemployees of the Jackson Commercial Office share acommunity of interest sufficiently separate and distinctfrom that shared by them with other employees of theEmployer. Accordingly, I find that a unit limited to theEmployer's Jackson Commercial Office is appropriatefor the purposes of collectivebargaining.Michigan BellTelephone Company,192 NLRB 1212 (1971);Com-municationsSatelliteCorporation,198NLRB 1204(1972);Central Power & Light Company,195 NLRB743 (1972). Thus, for the reasons set forth above, I shalldirect an election in the appropriate unit set forth be-low:All Commercial Department employees employedby the Employerat itsJackson Commercial Of-fice, located at 817 W. High Street and 304 S. MICHIGAN BELL TELEPHONE COMPANYJackson,Jackson,Michigan, including servicerepresentatives,clerical employees,and outsiderepresentatives;but excludingmarketing em-ployees,directory sales employees,guards andsupervisors as defined in the Act.5.With respect to the petition in Case7-RC-11603,I find,however,that despite the presenceof certain of the factors present in both the instantJackson and the prior Battle Creek units,the peti-tioned-for unit is inappropriate for the following rea-sons.First,it appears from the record that the Holland,Michigan,location or business office, although servic-ing a specified geographic area not shared with anyother business office,is not an administrative subdivi-sion of the Employer but really only a part. Rather, itappears that the Holland business office and the GrandHaven business office in reality form and compose theHolland Commercial Office, despite the fact that theyare some twenty miles apart,service different areas anddo not experience any significant employee inter-change,either permanent or temporary. Further, the427Holland location employees and the Grand Haven lo-cation employees are immediately supervised by oneand the same commercial manager who spends half ofhis time at the one business office and the balance of histime at the other.Accordingly,because the Holland facility is not di-rectly and independently supervised by supervisionseparate and apart from the commercial employees ofanyother locality,and in view of the fact that theHolland location is not an administrative subdivision ofthe Employer,but is only a segment of one commercialoffice,I find that,although the Holland CommercialOffice, consisting of the Holland and Grand Havenlocations or business offices, may be appropriate, theHolland business office standing alone does not consti-tute a unit appropriate for the purposes of collectivebargaining.Accordingly,as the'Petitioner has in-dicated an unwillingness to participate in any electionbroader than the petitioned-forHolland location, thepetition in Case 7-RC-11603 must be dismissed,-and Ishall so order.